Case 3:20-cv-00816-MMH-PDB Document 1 Filed 07/22/20 Page 1 of 13 PageID 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF FLORIDA
                             JACKSONVILLE DIVISION

DAVID BROWN, on behalf of himself and
others similarly situated,

       Plaintiff,
                                                   CASE NO.
vs.
                                                   COLLECTIVE ACTION COMPLAINT
KDL MANAGEMENT SERVICES, LLC.,                     AND DEMAND FOR JURY TRIAL
a Florida Limited Liability Company, and
RIVER OAKS OUTDOOR, LLC, a
Florida Limited Liability Company, and
WILLIAM I. KRIEG, Individually,

      Defendants.
_________________________________/


       Plaintiff, DAVID BROWN, (“Plaintiff”), on behalf of himself and others similarly

situated, by and through undersigned counsel, files this Complaint against Defendants, KDL

MANAGEMENT SERVICES, LLC., a Florida Limited Liability Company, (“KDL”); RIVER

OAKS OUTDOOR, LLC, a Florida Limited Liability Company, (“River Oaks”); and WILLIAM

I. KRIEG, Individually (“KRIEG”), (collectively “Defendants”), and states as follows:

                                NATURE OF THE ACTION

       1.      Congress designed the Fair Labor Standards Act of 1938 (“FLSA”) to remedy

situations “detrimental to the maintenance of the minimum standard of living necessary for

health, efficiency, and general well-being of workers.” 29 U.S.C. § 202(a). To achieve this

broad remedial purpose, the FLSA establishes minimum wage and overtime requirements for

covered employees. 29 U.S.C. §§ 206, 207. These provisions, coupled with an effective

integrated cause of action within the FLSA, prevent employers from pilfering the wages

rightfully earned by their employees. See, Billingsley v. Citi Trends, Inc., 560 Fed.Appx. 914,


                                               1
Case 3:20-cv-00816-MMH-PDB Document 1 Filed 07/22/20 Page 2 of 13 PageID 2




920-21 (11th Cir. 2014).

       2.      Plaintiff alleges, on behalf of himself and other similarly situated current and

former employees of the Defendants who elect to opt into this action, pursuant to the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 216(b), that they are: (i) entitled to unpaid wages from

Defendants for overtime work for which they did not receive overtime premium pay, as required

by law, (ii) entitled to liquidated damages pursuant to the FLSA, 29 U.S.C. §§201 et seq; (iii)

entitled to reasonable attorneys’ fees and costs pursuant to the FLSA; and (iv) entitled

declaratory relief pursuant to 28 U.S.C. §2201.

                                        JURISDICTION

       2.      Jurisdiction in this Court is proper as the claims are brought pursuant to the Fair

Labor Standards Act, as amended (29 U.S.C. §201, et seq., hereinafter called the “FLSA”) to

recover unpaid back overtime wages, an additional equal amount as liquidated damages, obtain

declaratory relief, and reasonable attorney’s fees and costs.

        3.     The jurisdiction of the Court over this controversy is based upon 29 U.S.C. §201,

et seq. (the “FLSA”).

        4.     This Court has the authority to grant declaratory relief pursuant to the FLSA and

the Federal Declaratory Judgment Act (“DJA”), 28 U.S.C. §§ 2201-02.

                                            PARTIES

        5.     At all times material hereto, Plaintiff was and continues to be a resident of

Jacksonville, Duval County, Florida.

        6.     At all times material hereto, KDL was and continues to be a Florida Limited

Liability Company engaged in business in Florida, with its principal place of business in Duval

County, Florida.




                                                  2
Case 3:20-cv-00816-MMH-PDB Document 1 Filed 07/22/20 Page 3 of 13 PageID 3




        7.     At all relevant times, RIVER OAKS, was and continues to be a Florida Limited

Liability Company engaged in business in Florida, with its principal place of business in Duval

County, Florida.

        8.     At all times material hereto, KRIEG was an individual resident of the State of

Florida, who owned and operated KDL and River Oaks, and who regularly exercised authority

to: (a) hire and fire employees of KDL and River Oaks; (b) determine the work schedules for

employees of KDL and River Oaks; and (c) control the finances and operations of KDL and

River Oaks.

        9.     On or about May 17, 2019, Defendant RIVER OAKS filed its Articles of

Organization for Florida Limited Liability Company.

        10.    The Principal office address of River Oaks is the same address as KDL; the name

and address of the person authorized to manage River Oaks LLC (WILLIAM KRIEG) is the

same person authorized to manage KDL.

        11.    In 2019, KDL discontinued its website.

        12.    In 2019 River Oaks launched its website.

        13.    River Oaks services the clients of KDL.

        14.    At all times material hereto River Oaks has assumed the operations of KDL.

        15.    At all times material hereto Defendant, RIVER OAKS, maintained substantially the

same continuity of the business operations previously established by KDL.

        16.    Defendant River Oaks maintained the same location of business as previously

established by KDL.

        17.    Defendant, River Oaks, maintained substantially the same working conditions, terms

of employment, supervisory personnel, equipment and operational methods, and products and




                                                3
Case 3:20-cv-00816-MMH-PDB Document 1 Filed 07/22/20 Page 4 of 13 PageID 4




services offered previously by KDL.

        18.    Defendant River Oaks and KDL share a common address, payroll systems,

accounting personnel, managers, directors, corporate officers, owners and clients.

        19.    As a result of the allegations set forth in ¶¶ 2-18 above Defendant, RIVER OAKS, is

a successor in interest to KDL and is therefore liable for the damages suffered by Plaintiff and those

similarly situated employees.

        20.    At all times material hereto, Plaintiff was “engaged in commerce” within the

meaning of §6 and §7 of the FLSA, by virtue of the fact that he regularly and customarily

performed lawn maintenance on behalf of Defendants and their customers as part of his

employment with Defendants.

        21.    At all times material hereto, Plaintiff was an “employee” of Defendants within the

meaning of FLSA.

        22.    The Fair Labor Standards Act (“FLSA”) defines the term “employer” broadly to

include “any person acting directly or indirectly in the interest of an employer in relation to any

employee.” 29 U.S.C. § 203(d).

        23.    The statutory definition of “employer” includes corporate officers, participating

shareholders, supervisors, managers, or other employees where that individual exercises some

supervisory authority over employees and is responsible in whole or in part for the alleged

violation. See id.; Reich v. Circle C. Investments, Inc., 998 F.2d 324, 329 (5th Cir. 1993);

Donovan v. Grim Hotel Co., 747 F.2d 966, 971-72 (5th Cir. 1984).

        24.    At all times material hereto, Defendants were and continue to be the “employer”

within the meaning of FLSA.

        25.    Defendant, WILLIAM KRIEG, was, and continues to be, the “employer” within




                                                  4
Case 3:20-cv-00816-MMH-PDB Document 1 Filed 07/22/20 Page 5 of 13 PageID 5




the meaning of FLSA.

        26.    Defendant, WILLIAM KRIEG is an employer as defined by 29 U.S.C §201 et

seq., in that he acted, directly or indirectly, in the interests of Defendants toward Plaintiff and

others similarly situated.

        27.    At all times material hereto, Defendants were, and continue to be, an “enterprise

engaged in commerce” within the meaning of the FLSA.

        28.    At all times material hereto, Defendants were, and continue to be, an enterprise

engaged in the “production of goods and services,” in that the Defendants’ employees provide

goods and services within the meaning of the FLSA.

        29.    During Plaintiff’s employment, Defendants employed at least two employees who

handled goods, materials and supplies which travelled in interstate commerce, such as lawn

mowers, garden tools and equipment, and other items used to run the business.

        30.    Based upon information and belief, the annual gross revenue of Defendants is and

was in excess of $500,000.00 per annum for all relevant time periods.

        31.    At all times material hereto, Plaintiff was “engaged in commerce” and subject to

individual coverage of the FLSA.

        32.    At all times material hereto, Plaintiff was engaged in the “production of goods

and services” and subject to the individual coverage of the FLSA.

        33.    The additional persons who may become Plaintiffs in this action are/were non-

exempt salaried paid laborers of the Defendants, who held similar positions to Plaintiff, but were

not compensated for all overtime hours worked at the statutory rate of one and one-half times

their regular rate for those hours worked in excess of forty (40) hours per work week as provided

by the FLSA.




                                                5
Case 3:20-cv-00816-MMH-PDB Document 1 Filed 07/22/20 Page 6 of 13 PageID 6




        34.    At all times material hereto, the work performed by Plaintiff, and those similarly

situated, was directly essential to the business performed by Defendants.

                                 FACTUAL ALLEGATIONS

        35.    Plaintiff worked for Defendants as a Lawn Maintenance worker from

approximately June 2018 to November 2019.

        36.    Defendants provided total outdoor landscaping and landcare to their customers.

        37.    Plaintiff was compensated on a weekly salaried basis meant to compensate him

for forty hours of work.

        38.    Plaintiff worked for Defendants in excess of forty (40) hours in various

workweeks throughout the duration of his employment.

        39.    On average, when Plaintiff worked in excess of 40 hours per week he would work

11 to 12 hour days, five days a week, and an additional 10 hours every other Saturday.

Therefore, Plaintiff would work between 55 to 60 hours during weeks when he was not required

to work on Saturday, and 65 to 70 hours when he was required to work on Saturday.

        40.    Defendants, through their payment policy, failed to compensate Plaintiff the

overtime premium pay for overtime hours worked in excess of forty (40) those weeks that

overtime was worked.

        41.    Defendants implemented and enforced a policy whereby all lawn maintenance

workers were not compensated the overtime premium for their hours worked in excess of forty

(40) in various workweeks.

        42.    Upon information and belief, the records, to the extent any exist, concerning the

number of hours worked and amounts paid to Plaintiff and other similarly situated employees are in

the possession and custody of Defendants.

        43.    Defendants violated Title 29 U.S.C. §207 from at least June 2017 and continuing


                                                6
Case 3:20-cv-00816-MMH-PDB Document 1 Filed 07/22/20 Page 7 of 13 PageID 7




to date, in that:

                    a.     Plaintiff and others similarly situated worked in excess of forty (40) hours
                           per week for the period of their employment with Defendants;

                    b.     No payments, and provisions for payment, have been made by Defendants
                           to properly compensate Plaintiff at the statutory rate of one and one-half
                           times Plaintiff’s regular rate for those hours worked in excess of forty
                           (40) hours per work week as provided by the FLSA; and

                    c.     Defendants failed to maintain proper time records as mandated by the
                           FLSA.

                             COLLECTIVE ACTION ALLEGATIONS

         44.        Plaintiff and the collective members are/were all non-exempt “Lawn

 Maintenance Workers” (“Class Members”) of Defendants and performed the same or similar

 job duties as one another.

         45.        Defendants failed to compensate Plaintiff, and those similarly situated, a time-

 and-a-half overtime premium for their hours worked over forty (40) in workweeks throughout

 the relevant time period.

          46.       Defendants’ weekly “salary” policy or practice was applicable to Plaintiff and the

class members. Application of this policy or practice does/did not depend on the personal

circumstances of Plaintiff or those joining this lawsuit. Rather, the same policy or practice that

resulted in the non-payment of overtime wage to Plaintiff applied and continues to apply to all

class members.

         47.        Accordingly, the class members are properly defined as:

          All weekly salaried lawn maintenance workers that work/worked in excess
          of 40 hours in one or more workweeks within the last three years for
          Defendants, but were not compensated at one and one-half times their
          regular rate of pay for all overtime hours worked.

          48.       Thus, the class members are owed overtime wages for the same reasons

as Plaintiff.


                                                    7
Case 3:20-cv-00816-MMH-PDB Document 1 Filed 07/22/20 Page 8 of 13 PageID 8




        49.     Defendants knowingly, willfully, or with reckless disregard carried out

their illegal pattern or practice of failing to pay overtime compensation with respect to

Plaintiff and the class members.

        50.     Defendants did not act in good faith or reliance upon any of the following

in formulating their pay practices: (a) case law; (b) the FLSA, 29 U.S.C. § 201, et seq.;

(c) Department of Labor Wage & Hour Opinion Letters; or (d) the Code of Federal

Regulations.

        51.     During the relevant period, Defendants violated the FLSA by retaining

employees in an enterprise engaged in commerce or in the production of goods and

services for commerce within the meaning of the FLSA, as aforesaid, for one or more

workweeks without compensating such employees for their work at a rate of at least one

and one-half times their regular rate of pay for all hours worked in excess of forty (40)

hours in a workweek.

        52.     Defendants’ failure to properly compensate their employees at a rate of at

least one and one-half times their regular rate of pay for all hours worked in excess of

forty (40) hours in a workweek, results from Defendants’ policy or practice that applies

to all similarly situated employees, companywide.

        53.     Defendants acted willfully in failing to pay Plaintiff and the class

members in accordance with the law.

        54.     Defendants failed to maintain accurate records for Plaintiff and the class

members’ work hours in accordance with the law.

                                     COUNT I
               VIOLATION OF 29 U.S.C. 207 OVERTIME COMPENSATION

        55.    Plaintiff realleges and reincorporates paragraphs 1 through 54 as if fully set forth



                                                8
Case 3:20-cv-00816-MMH-PDB Document 1 Filed 07/22/20 Page 9 of 13 PageID 9




herein.

          56.   At various times material hereto Plaintiff worked in excess of forty (40) hours per

week.

          57.   Plaintiff was not properly compensated at the statutory rate of one and one-half

times Plaintiff’s regular rate of pay for the hours he worked in excess of forty (40) hours each

workweek.

          58.   Plaintiff was, and is, entitled to be paid at the statutory rate of one and one-half

times Plaintiff’s regular rate of pay for those hours worked in excess of forty (40) hours.

          59.   At all times material hereto, Defendants failed, and continue to fail, to maintain

proper time records as mandated by the FLSA.

          60.   Defendants’ actions were willful and/or showed reckless disregard for the

provisions of the FLSA as evidenced by its failure to compensate Plaintiff at the statutory rate of

one and one-half times Plaintiff’s regular rate of pay for the hours worked in excess of forty (40)

hours per weeks when they knew, or should have known, such was, and is due.

          61.   Defendants failed to properly disclose or apprise Plaintiff of Plaintiff’s rights

under the FLSA.

          62.   Due to the intentional, willful, and unlawful acts of Defendants, Plaintiff suffered

and continues to suffer damages and lost compensation for time worked over forty (40) hours per

week, plus liquidated damages.

          63.   Plaintiff is entitled to an award of reasonable attorney’s fees and costs pursuant to

29 U.S.C. §216(b).

          64.   At all times material hereto, Defendants failed to comply with Title 29 and United

States Department of Labor Regulations, 29 C.F.R. §§516.2 and 516.4, with respect to those




                                                  9
Case 3:20-cv-00816-MMH-PDB Document 1 Filed 07/22/20 Page 10 of 13 PageID 10




similarly situated to the named Plaintiff by virtue of the management policy, plan or decision that

intentionally provided for the compensation of such employees at a rate less than time and one

half for their overtime hours.

          65.   Based upon information and belief, the employees and former employees of

Defendants similarly situated to Plaintiff are/were not paid proper overtime for hours worked in

excess of forty (40) in one or more workweeks, because Defendants failed to properly pay

Plaintiff, and those similarly situated to him, proper overtime wages at time and one half their

regular rate of pay for such hours.

          66.   Plaintiff demands a trial by jury.

                            COUNT II - DECLARATORY RELIEF

          67.   Plaintiff realleges and reincorporates paragraphs 1 through 54 as if fully set forth

herein.

          68.   Plaintiff and Defendants have a Fair Labor Standards Act dispute pending, which

the Court has jurisdiction to hear pursuant to 28 U.S.C. § 1331, as a federal question exists.

          69.   The Court also has jurisdiction to hear Plaintiff’s request for declaratory relief

pursuant to the Declaratory Judgment Act. 28 U.S.C. §§ 2201-2202.

          70.   Plaintiff may obtain declaratory relief.

          71.   Defendants employed Plaintiff.

          72.   Defendants are an enterprise.

          73.   Plaintiff was individually covered by the FLSA.

          74.   Plaintiff is entitled to overtime compensation pursuant to 29 U.S.C. §207(a)(1).

          75.   Defendants did not keep accurate time records pursuant to 29 U.S.C. §211(c) and

29 C.F.R. Part 516.




                                                     10
Case 3:20-cv-00816-MMH-PDB Document 1 Filed 07/22/20 Page 11 of 13 PageID 11




        76.     Defendants did not rely on a good faith defense in its failure to abide by the

provisions of the FLSA.

        77.     Plaintiff is entitled to an equal amount of liquidated damages.

        78.     It is in the public interest to have these declarations of rights recorded.

        79.     Plaintiffs’ declaratory judgment action serves the useful purpose of clarifying and

settling the legal relations at issue.

        80.     The declaratory judgment action terminates and affords relief from uncertainty,

insecurity, and controversy giving rise to the proceeding.

        81.     Plaintiff demands a trial by jury.

                                         PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, DAVID BROWN, on behalf of himself and those similarly

situated, demands judgment against Defendants:

        a. Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts and practices
           complained of herein are in willful violation of the overtime wage provisions of the
           FLSA;

        b. Ordering Certification of this case as a collective action in accordance with 29 U.S.C.
            § 216(b) with respect to the FLSA claims set forth herein, designating Plaintiff as a
            representative of the FLSA collective action class, and undersigned counsel as class
            counsel for the same;

        c. Ordering Defendants to disclose the names and addresses of all collective action class
           members, and permitting Plaintiff to send notice of this action to all those similarly
           situated individuals, including the publishing of notice in a manner that is reasonably
           calculated to apprise the class members of their right by law to join and participate in
           this lawsuit;

        d. Granting judgment in favor of Plaintiff and against Defendants and awarding Plaintiff
           and collective action class the full amount of damages and liquidated damages
           available by law;

        e. Awarding Plaintiff and the collective action members overtime compensation in the
           amount due to them for their time worked in excess of forty (40) hours per
           workweek;



                                                     11
Case 3:20-cv-00816-MMH-PDB Document 1 Filed 07/22/20 Page 12 of 13 PageID 12




      f. Awarding Plaintiff and the collective action members liquidated damages in an
         amount equal to the overtime award;

      g. Awarding Plaintiffs reasonable attorneys’ fees and costs and expenses of the litigation
         pursuant to 29 U.S.C. §216(b);

      h. Awarding Plaintiff pre-judgment interest;

      i. Ordering any other further relief the Court deems just and proper.

                                        JURY DEMAND

      Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.




                                                12
Case 3:20-cv-00816-MMH-PDB Document 1 Filed 07/22/20 Page 13 of 13 PageID 13




DATED this 19th day of February, 2020.
                                         Respectfully submitted by:
                                         MORGAN & MORGAN, P.A.

                                         By: /s/ Paul M. Botros, Esq.
                                         Paul M. Botros, Esq.
                                         FBN 063365
                                         8151 Peters Road, Suite 4000
                                         Plantation, FL 33324
                                         Telephone:     (954) 318-0268
                                         Facsimile:     (954) 327-3017

                                         Email: pbotros@forthepeople.com




                                           13
